           Case
            Case1:17-cv-03582-ELH
                 1:17-cv-03582-ELH Document
                                    Document41-2
                                             63 Filed
                                                 Filed07/14/20
                                                       09/10/19 Page
                                                                 Page11ofof55



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

                                            )
DENNIS FUSARO,                              )
                                            )
                Plaintiff,                  )
                                            )
v.                                          )     Civil Action No. 17-cv-03582-ELH
                                            )     Hon. Ellen L. Hollander
EMMET C. DAVITT, et al.,                    )
                                            )
                Defendants.                 )
                                            )
                         ________________________________

                     FIRST VERIFIED SUPPLEMENTAL COMPLAINT
                            ________________________________

          Plaintiff Dennis Fusaro, by his attorneys Stephen Klein and Benjamin Barr of the Pillar

of Law Institute and John Garza of the Garza Law Firm, respectfully brings this supplemental

complaint and complains as follows:

                                          INTRODUCTION

1.        Paragraphs 1 through 3 of the Verified Complaint for Declaratory and Injunctive Relief,

Dkt. 1 (the “Complaint”), with paragraph numbers, are adopted here pursuant to Fed. R. Civ. P.

10(b) and 10(c).

3.1       Fusaro would also like to share details of his appellate victory in this matter, Fusaro v.

Cogan, 930 F.3d 241 (4th Cir. 2019) and, due to the resignation of State Prosecutor Davitt,

encourage Marylanders to “send a message to Davitt’s replacement” to uphold his or her oath of

office.

3.2       Fusaro would do this via U.S. mail with letters addressed to certain Maryland registered

voters, drawing from Maryland’s registered voter list. See, e.g., Exhibit E.
          Case
           Case1:17-cv-03582-ELH
                1:17-cv-03582-ELH Document
                                   Document41-2
                                            63 Filed
                                                Filed07/14/20
                                                      09/10/19 Page
                                                                Page22ofof55



4.       Paragraphs 4 through 6 of the Complaint, with paragraph numbers, are adopted here

pursuant to Fed. R. Civ. P. 10(b) and 10(c).

                                 JURISDICTION AND VENUE

7.       Paragraphs 7 through 9 of the Complaint, with paragraph numbers, are adopted here

pursuant to Fed. R. Civ. P. 10(b) and 10(c).

                                               PARTIES

9.       Paragraphs 9 through 15 of the Complaint, with paragraph numbers, are adopted here

pursuant to Fed. R. Civ. P. 10(b) and 10(c).

                                   STATEMENT OF FACTS

16.      Paragraphs 16 through 20 of the Complaint, with paragraph numbers, are adopted here

pursuant to Fed. R. Civ. P. 10(b) and 10(c).

20.1.    Another letter Fusaro would like to send would inform Maryland registered voters of the

appellate ruling in Fusaro v. Cogan, 930 F.3d 241 (4th Cir. 2019) and, because State Prosecutor

Davitt is no longer in office, broadly encourage recipients to “send a message” to the new State

Prosecutor to stay true to constitutional principles. See Exhibit E.

21.      Paragraphs 21 through 26 of the Complaint, with paragraph numbers, are adopted here

pursuant to Fed. R. Civ. P. 10(b) and 10(c).

                                        COUNT I
     The Maryland Registered Voter Requirement in E.L. § 3-506(a)(1) is Unconstitutional
                       Under the First and Fourteenth Amendments

27.      Paragraphs 27 through 33 of the Complaint, with paragraph numbers, are adopted here

pursuant to Fed. R. Civ. P. 10(b) and 10(c).
          Case
           Case1:17-cv-03582-ELH
                1:17-cv-03582-ELH Document
                                   Document41-2
                                            63 Filed
                                                Filed07/14/20
                                                      09/10/19 Page
                                                                Page33ofof55



                                             COUNT II
     Limiting the Use of the List of Registered Voters to Purposes “Related to the Electoral
     Process” in E.L. § 3-506(a)(1), (c) is Unconstitutional Under the First and Fourteenth
                                            Amendments

34.      Paragraphs 34 through 40 of the Complaint, with paragraph numbers, are adopted here

pursuant to Fed. R. Civ. P. 10(b) and 10(c).

                                      PRAYER FOR RELIEF

         Wherefore, Dennis Fusaro prays for the following relief:

1.       A declaratory judgment that the Maryland registered voter requirement in E.L. § 3-

506(a)(1) is unconstitutional.

2.       A declaratory judgment that limiting the use of the list of registered voters to purposes

“related to the electoral process” in E.L. § 3-506(a)(1) and (c) is unconstitutional. Alternatively,

a declaratory judgment that the term “related to the electoral process” is unconstitutionally

vague facially and as applied to Fusaro’s speech.

3.       Preliminary and permanent injunctive relief pursuant to 42 U.S.C. § 1983 against

enforcement of the Maryland registered voter requirement or the limitation of using a list for

purposes “related to the electoral process” in E.L. § 3-506(a)(1) and (c).

4.       Plaintiff’s reasonable costs and attorneys’ fees pursuant to 42 U.S.C. § 1988, or any

applicable statute or authority, and further relief this Court may grant in its discretion

5.       Any other relief that the Court deems just and appropriate.

               [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
        Case
         Case1:17-cv-03582-ELH
              1:17-cv-03582-ELH Document
                                 Document41-2
                                          63 Filed
                                              Filed07/14/20
                                                    09/10/19 Page
                                                              Page44ofof55



                                             Respectfully submitted,

                                             DENNIS FUSARO

                                             By his attorneys,

/s/ Stephen R. Klein
Stephen R. Klein (Pro Hac Vice)           John R. Garza (Federal Bar # 01921)
Benjamin Barr (Pro Hac Vice)              GARZA LAW FIRM, P. A.
PILLAR OF LAW INSTITUTE                   Garza Building
455 Massachusetts Avenue NW               17 W. Jefferson Street
Ste. 359                                  Ste. 100
Washington, DC 20001-2742                 Rockville, MD 20850
202.804.6676 [Tel.]                       301.340.8200, Extension 100 [Tel.]
stephen.klein@pillaroflaw.org             jgarza@garzanet.com
benjamin.barr@pillaroflaw.org


Dated this 10th day of September, 2019.
              Case
               Case1:17-cv-03582-ELH
                    1:17-cv-03582-ELH Document
                                       Document41-2
                                                63 Filed
                                                    Filed07/14/20
                                                          09/10/19 Page
                                                                    Page55ofof55



                                DENNIS FUSARO VERIFICATION

I, Dennis Fusaro, declare as follows:

   1. I reside at 242 Brunswick Rd., Stephens City, VA 22655.

   2.      I have personal knowledge of my activities, including those set out in this Verified

          Supplemental Complaint, and if called upon to testify I would competently testify as to

          the matters stated herein.

   3. I verify under penalty of perjury under the laws of the United States of America that the

          factual statements contained in this Verified Supplemental Complaint concerning my

          existing and proposed activities are true and correct.

Executed on August 2"3, 2019 .




Dennis Fusaro




                               •




        . • ·-·~
